Citation Nr: 0304062	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  91-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974; he also had a period of active duty for 
training from June 1985 to July 1985.  

This matter arises from various rating decision rendered 
since February 1990 by the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Chicago, Illinois, and 
Indianapolis, Indiana, that denied the benefit currently 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

The Board last remanded this case to the RO on October 1998 
for further action and adjudication.  That was accomplished 
to the extent possible, and the case was returned to the 
Board on January 16, 2003 for further appellate 
consideration. 

The veteran was afforded a personal hearing before a member 
of the Board sitting in Washington, D.C., on July 13, 1998.  
That Board member is no longer with the Board.  Pursuant to 
his authority, the Chairman has reassigned the proceeding to 
another Board member pursuant to 38 C.F.R. § 19.3 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained, to the 
extent possible.  

2.  Lumbar strain as the result of a fall experienced by the 
veteran during active duty for training in July 1985 was 
acute and transitory in nature and resolved without sequelae.  

3.  The low back pain that the veteran currently experiences 
is not related to either an incident of his active military 
service or his active duty for training.  


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
the veteran's military service.  38 U.S.C.A. §§ 101(24), 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was furnished a statement 
of the case, as well as supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, the supplemental statement of the 
case furnished the veteran in November 2002 notified him of 
detailed information about the new rights provided under the 
VCAA.  The veteran also was afforded personal hearings before 
both RO personnel and a member of the Board, and was given an 
opportunity to submit additional evidence in conjunction 
therewith.  The record indicates that all relevant facts have 
been properly developed to the extent possible, and that all 
evidence necessary for equitable disposition of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, because any shortcomings in 
the record are the result of the veteran's failure to 
cooperate in the gathering of pertinent evidence, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibility between VA and the claimant in 
obtaining evidence is moot.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.  

II.  Service Connection for a Low Back Disability

From a historical standpoint, it should be noted that the 
Board previously denied the veteran service connection for a 
chronic low back disability by decision dated in April 1989.  
However, the veteran subsequently submitted additional 
evidence.  By decision dated in September 1993, the Board 
held this evidence to be "new and material" (see 38 C.F.R. 
§ 3.156(a) (1993)), and reopened the claim accordingly.  The 
case then was remanded to the RO for additional action and 
adjudication of the claim on the merits.  

The veteran contends that he incurred a chronic low back 
disability as the result of a fall that he experienced while 
serving on active duty for training in July 1985.  He asserts 
that the injury sustained was severe enough in nature to lead 
to chronic low back symptomatology that has persisted over 
the years.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In this vein, 
active duty for training is considered active military 
service when disease or injury noted therein results in 
disability.  See 38 U.S.C.A. § 101(24).  Service connection 
may be granted for a disability that is shown to be chronic 
during military service; subsequent manifestations of the 
same chronic disease at any later date, however remote, shall 
be service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  
Alternatively, service connection may be granted if the 
disability claimed was noted during service and continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical or lay evidence, if the disability is 
of the type as to which lay evidence is competent to identify 
its existence.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  It is within this context that the veteran's claim 
for service connection for a low back disability must be 
evaluated.  

The veteran's service medical records indicate that he 
complained of low back pain in March 1972 following physical 
training.  Lumbosacral spasms were noted, and low back strain 
was diagnosed.  During the following May, he was observed to 
have full range of motion with low back spasms.  A medical 
examination conducted in conjunction with his discharge from 
active military service was negative for any abnormalities 
associated with his spine.  

During active duty for training in July 1985, the veteran 
fell from a tank, hyperextending the lumbosacral spine 
muscles.  He experienced pain in the low back area with 
paresthesia of the legs, bilaterally.  X-rays taken were 
negative, but severe strain of the low back region was 
diagnosed.  In August 1985, the veteran continued to complain 
of severe low back pain.  X-rays of the lumbar spine were 
within normal limits, and acute lumbar strain was diagnosed.  
During the following December, acute low back strain without 
objective findings was diagnosed.  A bone scan conducted was 
within normal limits.  During March 1986, the veteran was 
observed to be able to forward flex his low back without 
difficulty.  Lumbago without objective disease was diagnosed.  

The veteran underwent a VA orthopedic examination in January 
1987.  He was able to walk on his toes and heels without 
difficulty or pain.  No deformity, tenderness, or spasm in 
the lumbosacral region of the spine was observed.  Range of 
motion was within normal limits except for mild limitation in 
extension.  The lower extremities did not reflect any 
neurological involvement.  The examiner offered no diagnosis 
of a low back disability.  

Records of the veteran's VA outpatient treatment in July 1988 
indicate that mild lumbar tenderness was present.  The 
veteran was prescribed a TENS unit to help relieve low back 
pain.  Despite the mild tenderness noted in the midlumbar 
area, no muscle spasm was present.  Straight leg raising was 
negative, and no piriformis tenderness was observed.  
Neurological examination of the lower extremities was within 
normal limits.  Chronic low back pain was diagnosed.  

In March 1992, a private chiropractor indicated that he had 
treated the veteran for low back pain during April and May 
1986.  His records reflected a gross limitation of motion of 
the lumbar spine, moderate myospasm of the lumbar 
paravertebral musculature, disc space narrowing at L3-L4 and 
L5-S1, and neuroforaminal encroachment at the L5-S1 vertebral 
motor unit.  Treatment records received from another 
chiropractor in May 1992 indicated that he had treated the 
veteran for lumbar muscle spasms earlier that year.  

The veteran underwent a VA orthopedic examination in June 
1994.  Decreased lumbar lordosis was observed, as was subtle 
paraspinal muscle atrophy, diffuse tenderness in the lower 
back, and pain during forward flexion.  Despite this, range 
of motion was relatively good except for rotary motion.  No 
neurological deficits were observed, and X-rays taken did not 
reflect any fractures or subluxations.  The veteran's 
vertebral disc spaces all were within normal limits.  The 
diagnostic impression was of a normal lumbosacral spine.  
Mechanical low back pain was diagnosed.  

During October 1994, the veteran underwent a magnetic 
resonance imaging (MRI) of the lumbar spine.  The diagnostic 
impression was of degenerative joint disease without 
significant spinal stenosis or neural foraminal narrowing.  
Otherwise, no bony abnormality was observed.  
Parenthetically, an electromyogram (EMG) performed during the 
prior month was within normal limits.  However, that 
examination was incomplete because the veteran refused needle 
examination of the lower extremities.  

The veteran again underwent a VA orthopedic examination in 
September 1997.  The results of the 1994 MRI were not 
available for the examiner's review.  The veteran complained 
that he suffered from back pain constantly, and that 
prolonged sitting or standing aggravated the pain.  He was 
observed to have excellent range of motion in the low back, 
despite subjective complaints of pain.  Some tenderness over 
the midline of his lower back was noted during palpation 
without any evidence of paraspinal muscle spasm.  Straight 
leg raising also was negative bilaterally.  Strength in the 
lower extremities was 5/5.  The examiner indicated that there 
was no evidence of neurological disability associated with 
the veteran's low back, and that the low back pain complained 
of by the veteran was most consistent with degenerative disc 
disease which is particularly common in smokers.  It should 
be noted here that the veteran had indicated on a number of 
occasions that he smoked cigarettes on a regular basis.  The 
examiner also indicated that the only way to determine 
whether degenerative disc disease was present was to have an 
additional MRI performed.  He further indicated that the 
veteran's current pain might be the product of the injury 
that he sustained during active duty for training, so long as 
the MRI that was to be conducted did not reflect involvement 
at multiple disc levels.  Such involvement would be less 
likely the result of acute injury or, instead, an idiopathic 
phenomenon.  A MRI was scheduled; however, the veteran failed 
to report for that examination.  

The veteran then testified before a member of the Board in 
July 1998.  He again stated his complaints regarding low back 
pain, and indicated that he had not received notice of the 
MRI that had been scheduled during the prior November because 
of a change in address.  He also indicated that if it was 
determined that further MRI testing was necessary, he would 
be willing to report for such an examination.  

In response to a remand by the Board in October 1998, the 
veteran underwent further VA orthopedic examination.  The 
examiner diagnosed subjective mechanical low back pain 
unsupported by the objective evidence.  However, in order to 
afford the veteran every consideration, an additional VA 
orthopedic examination was scheduled for March 20, 2002.  
However, the veteran failed to report as scheduled.  
Similarly, he failed to report for a VA orthopedic 
examination scheduled for July 17, 2002.  Since that time, 
the veteran has not indicated any willingness to report for 
further VA examination of his lumbar spine.  

The clinical evidence of record fails to support a grant of 
the benefit sought on appeal.  In sum, the record indicates 
that the veteran sustained acute injury to his low back while 
on active duty for training in July 1985.  However, no 
clinical findings to support ongoing chronic low back pain 
have been forthcoming.  X-ray studies taken of the veteran's 
low back between 1985 and 1994 were within normal limits.  It 
was not until October 1994 that minimal degenerative joint 
disease of the lumbar spine was observed.  The latter 
findings were not attributed to the injury sustained by the 
veteran during active duty for training.  Because 
degenerative joint disease was diagnosed more than one year 
following the veteran's discharge from military service, and 
given that it has not been attributed to an incident of 
military service, service connection for that disorder is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Moreover, the latest opinion of record rendered by a VA 
orthopedist in September 1997 was to the effect that there 
was no way to determine whether the accident that the veteran 
had during active duty for training was the cause of current 
low back symptomatology without further studies.  It is 
important to note here that further studies were scheduled on 
a number of occasions since that physician's opinion was 
rendered; however, the veteran failed to report as scheduled.  
Where there is a claim for disability compensation but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a VA examination will be authorized; 
individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326.  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, the claim must 
be rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2002).  

Because the veteran has failed to cooperate, the Board has no 
alternative other than to render a determination based upon 
the evidence of record.  This evidence indicates that the 
veteran sustained an acute injury (as opposed to a chronic 
disorder) during active duty for training, but that 
continuity and chronicity of symptomatology did not ensue.  
See 38 C.F.R. § 3.303.  As previously indicated, records of 
the veteran's treatment during the years immediately 
following the injury in July 1985 reflect normal range of 
motion in the veteran's lumbar spine without evidence of 
neurological or bony abnormality.  The only indication of 
continuity of symptomatology is contained in statements 
submitted by the veteran with regard to subjective symptoms.  
It is unfortunate that the veteran has failed to cooperate 
more recently to allow for further clinical testing that, in 
all likelihood, would shed light upon the etiology of 
disability currently associated with his low back.  

While the Board has noted the opinions provided by 
chiropractors that the claimant has a chronic back 
disability, the Board finds that more weight must be assigned 
to the evidence that does not show a chronic disability 
related to service, including the injury in 1985.  The 
reports of the chiropractors of record that indicate or 
suggest a chronic back disability related to service or the 
1985 is present are not supported by a detailed review of the 
record, findings and a rationale.  Therefore, they are 
entitled to little probative weight.  In contrast to this 
positive evidence, the negative evidence against the claim is 
far stronger.  The Board must point out that both X-rays and 
a bone scan taken in proximity to the 1985 injury (and thus 
also post active duty) were negative.  Clinicians noted in 
1985 and 1986 in their diagnostic impressions that there were 
no objective findings supporting the subjective complaints.  
Examination in 1987 was likewise negative for objective 
findings of any chronic disability.  The 1997 examination 
found the current subjective complaints were most consistent 
with degenerative disc disease, common in smokers.  That 
clinician recommended that a MRI would be the means by which 
it might be ascertained whether the current disability was 
related to a prior injury.  The Board finds that this 
clinician's opinion effectively indicated that absent a 
demonstration by a MRI of certain findings, it simply would 
be speculative to associate any current disability with 
service.  Speculation does not rise to the level of 
reasonable doubt and thus can not support a grant of service 
connection.  38 C.F.R. § 3.102 (2002).  Accordingly, there is 
no reasonable basis upon which to predicate a grant of the 
benefit sought.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).




ORDER

Service connection for a low back disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

